Citation Nr: 0621967	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-34 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for concussion injury with binocular diplopia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).

In a March 2005 decision, the Board, in pertinent part, 
remanded the issue of entitlement to an initial disability 
evaluation in excess of 30 percent for concussion injury with 
binocular diplopia for additional development.  Subsequently, 
an April 2006 rating action continued the prior denial.


FINDING OF FACT

The veteran's diplopia has been characterized by right eye 
corrected visual acuity from 20/20 to 20/25, and left eye 
corrected visual acuity of 20/25 to 20/30.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for concussion injury with binocular diplopia have not been 
met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.84a, Diagnostic Codes 6073, 
6074, 6090 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2002 and May 
2003.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim for an increased evaluation for concussion injury with 
binocular diplopia has been obtained.  

The RO obtained outpatient treatment records of the veteran, 
and he was provided with a VA examination in August 2005.  
The veteran has not identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In May 2006, the RO provided the veteran with a letter 
setting forth the criteria for assigning disability ratings 
and effective dates.  However, in light of the Board's denial 
of the appellant's claims for an increased rating, no 
additional disability rating or effective date will be 
assigned.  There can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran was wounded by the explosion of a grenade during 
service in the Korean Conflict in 1951.  Service connection 
for diplopia due to grenade explosion injury to eyes was 
granted in an October 2002 rating decision, and a 30 percent 
rating was assigned under 38 C.F.R. § 4.84a, Diagnostic Code 
6090, effective June 2002.  He expressed disagreement with 
the initial rating assigned to his disability.  At present, 
the veteran is seeking an increased initial rating in excess 
of 30 percent for his disability, which is currently 
characterized as concussion injury with binocular diplopia.

According to the rating schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
and Note (4) (2005).

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074 (2005); see Butts v. Brown, 5 
Vet. App. 532 (1993).

The veteran underwent eye surgery for treatment of exotropia 
with double vision in April 1994 and June 1998.

A September 2002 VA examination report noted binocular 
predominantly horizontal diplopia present in all fields and 
gaze.  Visual acuity was measured at 20/25 in each eye.  
Visual fields were full to confrontation bilaterally.  
Motility testing revealed essentially full range of motion of 
both eyes with full ductions and versions.  The veteran had a 
20 prism diopter exotropia as well as a five prism diopter 
right hypertropia with correction in primary gaze at a 
distance.  

A VA examination was conducted in August 2005.  Vision with 
correction in the right eye was 20/20 and in the left eye was 
20/30, with at near vision noted as 20/20.  Manifest 
refraction improved the left eye to 20/25.  Motility over the 
present correction revealed a 10 prism diopter exotropia and 
a two prism diopter right hypertropia.  A diplopia field 
revealed double vision in all fields with or without glasses.  
In the right eye, there was 45 degrees of superior visual 
field; 70 degrees of temporal visual field; 55 degrees of 
inferior visual field; 55 degrees of nasal visual field 
without any evidence of glaucomatous defect.  In the left 
eye, there was 45 degrees of superior visual field; 85 
degrees of temporal visual field; 60 degrees of inferior 
visual field; 55 degrees of nasal visual field without any 
evidence of glaucomatous defect.  The examiner described a 
large exotropia as well as a right hypertropia from which the 
veteran was experiencing horizontal and vertical double 
vision.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased initial rating in excess of 30 percent for the 
service-connected diplopia.  Specifically, the preponderance 
of the evidence shows that the veteran's diplopia has been 
characterized by right eye corrected visual acuity from 20/20 
to 20/25, and left eye corrected visual acuity of 20/25 to 
20/30.  Assuming that the veteran has had constant diplopia 
in all fields, it would equate to no more than 5/200 vision 
in the poorer eye.  As discussed above, under 38 C.F.R. § 
4.84a, Diagnostic Code 6074, corrected visual acuity of 5/200 
in one eye warrants a 30 percent disability evaluation when 
the corrected visual acuity in the other (better) eye is 
20/40.  The next higher evaluation of 40 percent under 38 
C.F.R. § 4.84a, Diagnostic Code 6073 requires a corrected 
visual acuity of 20/50 in the better eye.  As that is not the 
case here, an increased initial disability rating in excess 
of 30 percent for the service-connected diplopia is denied. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson, supra., and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The Board 
does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran's filed his claim to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.

The Board has considered whether an extra-scheduler 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is warranted.  In the instant case, 
however, there has been no showing that the veteran's 
diplopia has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular scheduler standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Spiritus v. Lewinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  Moreover, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating for any period during the pendency of this appeal on a 
scheduler basis other than that indicated above.  Likewise 
then, referral for consideration for an extra-scheduler 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


